DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 08/25/2020.
Claims 1 – 20 have been cancelled. Claims 21 – 40 are newly added.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/12/2021, 01/28/2021, and 10/05/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 12 of U.S. Patent No. 9,792,281 B2, and as being unpatentable over claims 1 - 20 of U.S. Patent No.10, 706, 237 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters claimed in the instant application can also be found in patent ‘281, and ‘237.

 Certain limitations found in patent ‘281, and 237 but not in instant application such as “requesting a digital assistant …identifying a first context … intermediate task data…”
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to broaden the claims at no additional cost in development.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Friedrichs et al (U.S. 2012/0210423 A1) in view of Dumais et al U.S. 8,700,385 B2).
♦As per claims 21, 30, 37,

“accessing a machine learned model, wherein the machine learned model is trained based on log data of previous sessions between users and digital assistant applications and on filters extracted from queries in the log data” See paragraphs 0027, 0060, 0063, 0066 - 0067 of Friedrichs wherein a machine learning technique is used [“system is provided that uses machine learning techniques to identify a software application … there is a training phase in which a corpus of training data is used to derive a model… the data used to derive the model can be taken directly from transaction logs of actual client systems that communicate with the server side component”, “Since queries to a server can be complex and multi-faceted, the log entry can also include an entry that specifies a query type”].
“receiving a context for a current session between a user and a digital assistant” See paragraph 0109 of Friedrichs wherein “the server can use contextual information gathered from a plurality of clients”.
“generating, based on the context, a surface form of a suggestion from the machine learned model” See paragraph 0107, 0111 of Friedrichs wherein “Once the server provides its recommendation, this information is passed back to the client, which in-turn, can apply a policy based on that recommendation”.
Friedrichs does not clearly teach “log data of previous sessions between users and digital assistant applications”. However, Dumais, in the same field of endeavor, discloses a method, system for generating of a task oriented data structure, including the teaching of:
Machine learning based on history transactions: See abstract, col. 5 lines 4 - 25 of Dumais [“machine learning can be employed to train classifiers and heuristic models to history of transactions is compiled at a composite level, the data structure can be defined with respect to a context associated with monitored activities and tasks”].
“generating, based on the context, a surface form of a suggestion from the machine learned model” See col. 12 lines 45 – 65 of Dumais wherein “system 400 can extrapolate between tasks and/or data structures to provide suggestions to accomplish the task based on activities of others, or even prior task activity of the user”.
“Personal digital Assistant” See col. 20 line 50 – 67 of Dumais wherein PDA is used in the invention [“the inventive methods may be practiced with other computer system configurations, including single-processor or multiprocessor computer systems, mini-computing devices, mainframe computers, as well as personal computers, hand-held computing devices (e.g., personal digital assistant ( PDA), phone, watch . . . ), microprocessor-based or programmable consumer or industrial electronics, and the like”].
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Dumais into the invention of Friedrichs since both invention were available and the combination would provide the user more flexible way and reduce the time searching for information.
♦As per claims 22, 31, 38,
“wherein the machine learned model is further trained on follow-up queries in the log data” See paragraph 0067, 0092 of Friedrichs (“a subsequent query for the same file”, “This transaction record can be used subsequently in the training phase of a new classifier”).

“wherein the machine learned model is trained offline, and wherein generating the surface form of the suggestion occurs at runtime” See paragraph 0081 of Friedrichs; col. 16 lines 1 – 20 of Dumais. 
♦As per claims 24, 33, 40,
“wherein extraction of the filters from the queries in the log data occurs offline” See paragraph 0081 of Friedrichs [“Note that while we described the decision making process as happening in real time (i.e., on the fly), in practice, it can happen separately”].
♦As per claims 25,
“wherein the context for the current session includes a user profile and device settings” See col. 2 lines 30 – 51, col. 15 lines 36 – col. 16 lines 21 of Dumais [“machine learning and user preferences can be employed to facilitate tailoring needs of a task oriented data structure to a particular IW”].
♦As per claims 26,
“wherein the log data includes click-through data” See paragraph 0124 of Friedrich (command selections to the processor).
♦As per claims 27, 34, 
“receiving user input requesting the digital assistant to perform a task; and determining intermediate task data corresponding to the requested task, wherein generating the surface form of the suggestion is further based on the intermediate task data” See paragraph 0123 of Friedrichs [“Main memory also may be used for storing temporary variables or other intermediate information during execution of instructions by the processor”].
♦As per claims 28, 35, 
“wherein the intermediate task data includes at least one data type selected from the group consisting of a domain, an intent, and a slot” See paragraph 0062, 0068 of Friedrichs.
♦As per claims 29,
“wherein the suggestion is a suggested task to be requested by a user” See paragraph 0107, 0111 of Friedrichs wherein “Once the server provides its recommendation, this information is passed back to the client, which in-turn, can apply a policy based on that recommendation”; See col. 12 lines 45 – 65 of Dumais wherein “system 400 can extrapolate between tasks and/or data structures to provide suggestions to accomplish the task based on activities of others, or even prior task activity of the user”.
♦As per claims 36,
“receive update d log data, wherein the machine learned model is trained based on the update log data” See col. 14 lines 56 – 61, col. 15 lines 2 – 10, col. 16 lines 12 - 20 of Dumais [“Upon selection of a specified task, system 500 can update the task description language 512 to incorporate and/or modify the description/task relationships accordingly”, “Optimization routines associated with machine learning component 608 can harness a model that is trained from previously collected data, a model that is based on a prior model that is updated with new data, via model mixture or data mixing methodology, or simply one that is trained with seed data, and thereafter tuned in real-time by training with actual field data during generation of a data structure by namespace compilation component 502 or data compiled from one or more user preference models (604)”].

The following are some related arts:
Greenwood et al (U.S. 9,626,361 B2) discloses a teaching of using the context , browsing history in machine learning mechanism to suggest websites to user (Fig. 3 and associated text, claim 5).
Oztekin et al (U.S. 8,645,390 B1) discloses a method system including the teaching of using search contexts, machine learning, log data, search history to suggest relevance result (Fig. 3B and associated texts).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161